Worrill, J.
1. The record showing nothing to the contrary, presumptively the sale of the property to the defendant under the execution was properly and legally conducted. Thompson v. Selcer, 142 Ga. 809(2) (83 S. E. 965). The evidence shows that the property sold at public outcry for a sum less than the amount of the execution, and under such circumstances, a finding that the levy was not excessive was demanded.
2. Under the foregoing ruling, if the admission in evidence, over the plaintiff’s objection, of testimony of the plaintiff’s witness, on cross-examination, as to the lump sum paid by the plaintiff when it purchased the machinery levied upon with several other pieces of machinery was erroneous, such error was harmless, and the finding made in favor of the defendant as to the No. 12 Van Norman Milling Machine was demanded under evidence otherwise legally admitted.

Judgment affirmed.


Sutton, C.J., and Felton, J., concur.

Phillips, Johnson & Williams, for plaintiff.
Bichard T. Nesbitt, Dunaway, Howard & Embry, for defendant.